UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4655


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ALAN WINBURN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:15-cr-00098-LCB-3)


Submitted:   January 10, 2017             Decided:   January 12, 2017


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Terry M. Meinecke, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Alan     Winburn          pled       guilty,         pursuant         to    a      plea

agreement, to conspiracy to distribute heroin, in violation of

21 U.S.C. §§ 841(b)(1)(C), 846 (2012).                             The district court found

that    Winburn’s       actions         merited       a    sentencing            enhancement        for

maintaining a premises for the purpose of distributing illegal

drugs,        pursuant        to        U.S.      Sentencing                  Guidelines          Manual

§ 2D1.1(b)(12)         (2014).            Winburn      appeals,            asserting        that    the

enhancement was not appropriate.                      Finding no error, we affirm.

       “In    considering          a    sentencing         court’s         application         of    the

guidelines,      we     review         legal   conclusions               de    novo    and     factual

findings for clear error.”                     United States v. White, 771 F.3d
225,    235    (4th    Cir.       2014)     (alteration             and       internal      quotation

marks omitted).              “[W]e can find clear error only if, on the

entire       evidence,       we     are    left       with         the        definite      and     firm

conviction that a mistake has been committed.”                                   United States v.

Manigan,      592 F.3d 621,      631    (4th        Cir.      2010)       (alteration         and

internal quotation marks omitted).

       A      two-level           enhancement             is       warranted           under        USSG

§ 2D1.1(b)(12)          when       an     individual            “knowingly            maintains       a

premises (i.e. a building, room, or enclosure) for the purpose

of     manufacturing          or       distributing            a     controlled          substance,

including storage of a controlled substance for the purpose of

distribution.”            USSG         § 2D1.1        cmt.         n.17.         The     commentary

                                                  2
clarifies    that    “[m]anufacturing          or   distributing    a   controlled

substance need not be the sole purpose for which the premises

was maintained, but must be one of the defendant’s primary or

principal uses for the premises.”               Id.   As Winburn acknowledges,

it is possible for a personal residence to have a second primary

purpose of drug distribution.                  United States v. Sanchez, 710
F.3d 724,       729     (7th   Cir.)        (“[T]he      enhancement    clearly

contemplates that premises can have more than one principal use.

. . .     [T]he proper inquiry is whether the drug transactions

were a second primary use of the premises or were instead merely

a collateral use.”), vacated on other grounds, 134 S. Ct. 146

(2013).

       Winburn does not dispute that he maintained the subject

residence.       Likewise, he does not dispute the evidence that he

purchased four to six grams of heroin daily for several months

prior to the search of his residence, that he sold heroin from

the residence at least three times in the two months prior to

his arrest, and that, upon his arrest at the residence, law

enforcement officers recovered eight bags of heroin from his

person and drug paraphernalia such as digital scales, razors,

and    plastic     baggies    from   the       residence.      However,    Winburn

asserts     that    this     evidence     does      not   establish     that   drug

distribution was one of the primary purposes of the residence.



                                           3
      We conclude that the district court did not clearly err in

finding by a preponderance of the evidence that these facts were

sufficient to merit application of the enhancement.                        See United

States v. Miller, 698 F.3d 699, 702-03, 706-07 (8th Cir. 2012)

(affirming enhancement where defendant “actively participat[ed]

in   at   least    three       controlled   buys   on       the    property,    and   she

admitted      accepting          payments       that    she         knew   were       for

methamphetamine purchases on other occasions”).

      Accordingly, we affirm the district court’s judgment.                           We

dispense    with        oral    argument    because         the    facts   and    legal

contentions       are   adequately     presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            4